Mr. Justice Linscott delivered the opinion of the court: On September 5, 1931, the claimant was employed by the State as a patrolman, and was using a motorcycle furnished by the State in the performance of his duty, and while so engaged, at a point between East Moline and Geneseo, he ran into and struck an abandoned truck which was owned by P. Liebowitz, and sustained somewhat serious injuries, and claims to have never fully recovered. It appears from the claim that the doctor, hospital and medical bills were paid by the State, and he received his salary during the time he was unable to perform his duties because of the injury, and he asks the sum of $3,000.00. The claim was filed June 5, 1933. The motion was made by the Attorney General to dismiss this claim because it was not brought within the year, as provided by Section 24 of the Compensation Act. The complaint shows no amount of salary paid nor does it show the amount of his medical or hospital bills which were paid, or whether or not suit was ever commenced against the person who was guilty of the negligence which caused the injuries, If this court has* jurisdiction of such matters, it is by virtue of the Act creating the Court of Claims and the provisions thereof with reference to the Workmen’s Compensation Act. The Act provides that such cases must be determined in accordance with the provisions of the Workmen’s Compensation Act. The Supreme Court of this State, in the case of Lewis vs. Industrial Commission, 357 Ill., page 309, held that claims under the Compensation Act must he commenced within a year from the time of the injury, and unless proper claim is brought, the Industrial Commission has no jurisdiction in such cases. We feel we are bound by the reason in that case, and, therefore, the motion of the Attorney General to dismiss this case will be sustained.